Citation Nr: 0913945	
Decision Date: 04/15/09    Archive Date: 04/24/09

DOCKET NO.  01-05 613	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Nashville, 
Tennessee


THE ISSUE

Entitlement to a disability evaluation greater than 10 
percent for hypertension, including whether it was proper for 
the RO to recharacterize the Veteran's evaluation for 
hypertension as separate evaluations for hypertension and 
coronary artery disease.  


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

The Veteran




ATTORNEY FOR THE BOARD

D. M. Ames, Counsel


INTRODUCTION

The Veteran had active service from December 1952 to December 
1954.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a July 2000 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Nashville, Tennessee.  The Board notes that initially, the 
Veteran was assigned a 30 percent evaluation for hypertension 
only.  In a November 2003 rating decision, the RO 
recharacterized the issue as separate evaluations for 
hypertension and coronary artery disease.  The RO assigned a 
10 percent evaluation for hypertension and a 30 percent 
evaluation for coronary artery disease.  

In October 2001, the Veteran testified at a RO hearing in 
support of his claim.  

In a March 2007 memorandum decision, the U. S. Court of 
Appeals for Veterans Claims (Court) vacated the portion of a 
March 2004 Board decision which denied a disability 
evaluation higher than 10 percent for hypertension.  It 
affirmed the portions of the Board decision which addressed 
entitlement to a disability evaluation higher than 30 percent 
for coronary artery disease and whether new and material 
evidence had been submitted to reopen a claim of entitlement 
to service connection for a kidney disorder.  

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required.




REMAND

In its March 2007 memorandum decision, the Court supported 
the Veteran's assertion that the RO unlawfully reduced his 
hypertension evaluation without medical evidence of 
improvement as required by 38 U.S.C.A. § 1155 and 38 C.F.R. 
§ 3.951(a).  VA conceded that the Board erred in the March 
2004 decision by not addressing 38 C.F.R. § 3.951(a), which 
provides that, "[a] readjustment to the Schedule for Rating 
Disabilities shall not be grounds for reduction of a 
disability rating in effect on the date of the readjustment 
unless medical evidence establishes that the disability to be 
evaluated has actually improved."  38 C.F.R. § 3.951(a).  

The Veteran's initial claim for hypertension was granted in 
October 1967, and a 10 percent evaluation was assigned.  In 
December 1988, the RO increased the evaluation to 30 percent.  
Prior to the issuance of the July 2000 rating decision on 
appeal, the criteria for evaluating cardiovascular 
disabilities were revised, effective on January 12, 1998.  
See 62 Fed. Reg. 65207 (1997).  The Veteran's hypertension 
was initially assigned an evaluation under Diagnostic Code 
7007. 

Under the former versions of Diagnostic Codes 7007 and 7101 
(effective prior to January 12, 1998), a separate rating 
could not be assigned for hypertensive heart disease and 
hypertension.  This was because the criteria for rating one 
condition overlapped with the criteria for the rating the 
other.  See 38 C.F.R. § 4.104, Diagnostic Code 7007 (in 
effect prior to January 12, 1998) (including "sustained 
diastolic hypertension, diastolic 100 or more, or 120 or 
more" as rating criteria for hypertensive heart disease).  
Under those circumstances, the assignment of separate ratings 
would violate the rule against pyramiding.  See 38 C.F.R. § 
4.14 (2008).

Under the amended version, however, elevated diastolic 
readings are no longer listed as criteria for rating 
hypertensive heart disease.  See 38 C.F.R. § 4.104, 
Diagnostic Code 7007 (2008).  See also Esteban v. Brown, 6 
Vet. App. 259 (1994); Robinette v. Brown, 8 Vet. App. 69 
(1995); Akles v. Derwinski, 1 Vet. App. 118 (1991).

In a November 2003 rating decision, the RO cited to a March 
12, 2002 report from a private cardiovascular treatment 
facility, which showed that the Veteran had a confirmed 
diagnosis of coronary artery disease.  The RO recharacterized 
the Veteran's disability evaluation as separate evaluations 
for hypertension and coronary artery disease, essentially 
granting a 30 percent evaluation for coronary artery disease 
under DC 7005, and reducing the Veteran's 30 percent 
evaluation for hypertension to 10 percent under DC 7101, 
using the amended criteria that became effective on January 
12, 1998.  

The Court found that the Board erred by not considering 
38 C.F.R. § 3.951(a), which, as discussed above, provides 
that a change in the Schedule for Rating Disabilities cannot 
be the basis of a reduction in rating without medical 
evidence of improvement.  38 C.F.R. § 3.951(a).  

The issue of whether the Veteran's hypertension has improved 
since March 12, 2002, the effective date of the new rating, 
is a medical determination that the Board is not qualified to 
make.  The record consists of private and VA treatment 
records, but the majority of them do not pertain to the 
Veteran's hypertension.  His most recent VA heart examination 
was in November 2002, and his most recent hypertension 
examination was in May 2000.  Therefore, the case must be 
remanded so that the Veteran can undergo a VA examination 
with a physician who can examine the record and determine if 
the Veteran's hypertension has improved since March 12, 2002.  

Under 38 C.F.R. § 3.344(a) (which is applicable to ratings 
that have been in effect for longer than five years, as in 
this case), the RO must find the following to reduce a 
rating: (1) based on a review of the entire record, the 
examination forming the basis for the reduction is full and 
complete, and at least as full and complete as the 
examination upon which the rating was originally based; (2) 
the record clearly reflects a finding of material 
improvement; and (3) it is reasonably certain that the 
material improvement found will be maintained under the 
ordinary conditions of life and work.  See Kitchens v. Brown, 
7 Vet. App. 320 (1995); Brown v. Brown; 5 Vet. App. 413, 419 
(1993); Faust v. West, 13 Vet. App. 342, 350 (2000).

Additionally, during the pendency of this appeal, on March 3, 
2006, the Court issued a decision in the appeal of Dingess v. 
Nicholson, 19 Vet. App. 473 (2006), which held that the VCAA 
notice requirements of 38 U.S.C.A. § 5103(a) and 38 C.F.R.  
§ 3.159(b) apply to all five elements of a service connection 
claim, including the degree of disability and the effective 
date of an award.  The Board has construed this decision to 
also affect claims for increased ratings.  In the present 
appeal, the Veteran was not provided with notice regarding 
how a disability rating and an effective date would be 
assigned should the claim be granted.  As these questions are 
involved in the present appeal, the Veteran should be 
provided with proper notice under 38 U.S.C.A. § 5103(a) and 
38 C.F.R.  § 3.159(b), that informs the Veteran that a 
disability rating and an effective date for the award of 
benefits will be assigned if an increased rating is awarded, 
and also includes an explanation as to the type of evidence 
that is needed to establish both a disability rating and an 
effective date.  

Accordingly, the case is REMANDED for the following action:

1.  The RO should schedule the Veteran 
for a VA joints hypertension examination 
to determine the current severity of his 
hypertension and whether it has improved 
since March 12, 2002.  If the examiner 
finds that the Veteran's hypertension has 
improved, he or she must state whether 
the material improvement found will be 
maintained under the ordinary conditions 
of the Veteran's life and work.  

If the examiner cannot provide the 
requested opinion without resorting to 
speculation, he or she should expressly 
indicate this.

The claims folder must be made available 
to the examiner, who must state whether 
it was reviewed in conjunction with the 
examination.  

The RO should advise the Veteran that 
failure to report for a scheduled VA 
examination without good cause may have 
adverse consequences for his claim.  

2.  The RO should send the Veteran a 
corrective VCAA notice under 38 U.S.C.A. 
§ 5103(a) and 38 C.F.R. 
§ 3.159(b), that includes an explanation 
as to the information or evidence needed 
to establish a disability rating and 
effective date for the claim on appeal, 
as outlined by the Court in Dingess v. 
Nicholson, 19 Vet. App. 473 (2006). 

3.  Then readjudicate the claim in light 
of any additional evidence obtained.  If 
the disposition remains unfavorable, send 
the Veteran and his representative a 
supplemental statement of the case and 
give them an opportunity to respond to it 
before returning the file to the Board 
for further appellate consideration.  

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2008).


_________________________________________________
Michael J. Skaltsounis
Acting Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2008).



